PONDER, Judge.
This is an appeal by defendant from an award for alimony pendente lite and child support.
The issue is the amount of the award.
We amend and affirm.
Defendant’s attack is two-fold: he has not sufficient means to pay the amount awarded, and his wife and child do not need the amount awarded.
Defendant admits to a projected adjusted gross income of $4,843.96 per month. He deducts projected taxes of $1,695.38, personal expenses of $2,977.63 and business expenses of $810.00 to arrive at a net monthly deficit. The personal expenses, however, include interest and principal payment on notes of $1,525.08 and the note of $187.50 on the automobile which the court ordered the plaintiff to pay if she kept the car. Defendant stated he had a net worth of approximately $225,000.00, included in which was about $45,000.00 in notes receivable. We can find no error in the court’s finding that defendant was able to pay the amount awarded. Privette v. Privette (La. App. 1st Cir. 1976) 335 So.2d 547; Nelson v. Nelson (La.App. 1st Cir. 1976) 335 So.2d 787.
Defendant argues strenuously that the award is based upon a standard of living not achieved by them while living together. The testimony as to the average cost is varying but there is unequivocal testimony that the standard of living had been elevated in the immediate past. We find no error in the Court’s finding on this point.
In her testimony, however, Mrs. Stewart stated that from the $1,818.50 she first estimated as her need, should be deducted $200.00 for child care and $150.00 for educational expenses. It was established that $50.00 for health and accident insurance was deducted from her salary the net of which was about $500.00. We therefore compute from her own testimony that the need is for $900.00 per month. In addition, we are convinced that the figure of $250.00 per month for clothing is an overestimation, even under the improved living standard enjoyed by the parties immediately before the separation. We therefore believe that an award of $800.00 per month is ample under the circumstances.
Maintaining approximately the same proportion as employed by the trial court, we allocate $300.00 to child support and $500.00 to alimony pendente lite.
For these reasons the judgment appealed from is amended to order that defendant pay plaintiff the sum of $800.00 per month, allocated as $500.00 alimony pendente lite and $300.00 as child support.
The costs are to be borne by the defendant.
AMENDED AND AFFIRMED.